Citation Nr: 0611858	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  98-07 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for tinea pedis, tinea 
cruris, and seborrheic dermatitis, currently rated as 10 
percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel






INTRODUCTION

The veteran had active service from September 1953 to March 
1992, and from July 1970 to November 1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, VA 
Regional Office (RO).   

This case has previously come before the Board.  Most 
recently, in October 2002, the matter was remanded to the 
agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The Board notes that in correspondence received in April 
2001, the veteran withdrew his request for a hearing.  


FINDING OF FACT

Tinea pedis, tinea cruris, and seborrheic dermatitis are 
manifested by constant itching. The percentage of the exposed 
area affected is 9 percent and the percentage of the entire 
body affected is 20 percent.  


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for tinea pedis, 
tinea cruris, and seborrheic dermatitis have been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (in effect prior to and from August 30, 
2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the Court indicated that 
in rating cases, a claimant must be informed of the rating 
formula for all possible schedular rating for the applicable 
rating code.  This was accomplished in February 2003 and July 
2004 which is sufficient under Dingess/Hartman.  In this 
case, the Board is assigning a higher rating.  Once the RO 
effectuates the Board's grant, the RO can cure any VCAA 
notice defect with respect to the effective date element.  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in July 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The veteran was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  He was advised of 
how and where to send this evidence and how to ensure that it 
was associated with his claim.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the February 
2003 and July  2004 notices, the September 2005 supplemental 
statement of the case issued constituted subsequent process.  
The veteran has not shown how any error was prejudicial.  
Moreover, the essential fairness of the adjudication was not 
affected.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA and 
private examination reports are on file.  The Board finds 
that VA has done everything reasonably possible to assist the 
claimant.  Accordingly, the Board concludes it should 
proceed, as specific notice as to what evidence the claimant 
could or should obtain has been provided in effect and no 
additional pertinent evidence was submitted.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise him/her to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

Under the previous Diagnostic Code 7806 (effective prior to 
August 30, 2002), eczema manifested by exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area, warrants a 10 percent evaluation.  A 30 
percent evaluation requires findings of constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation is warranted where there is ulceration or 
extensive exfoliation or crusting and systemic or nervous 
manifestations, or exceptionally repugnant disfigurement.  
See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Under the current Diagnostic Code 7806, dermatitis or eczema 
covering at least 5 percent, but less than 20 percent of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than 6 weeks during the 
past 12-month period warrants a 10 percent disability rating.  
Dermatitis or eczema covering 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 
weeks or more, but not constantly, during the past 12-month 
period warrants a 30 percent disability rating.  Dermatitis 
or eczema covering more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period warrants a 60 percent disability rating.  See 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2005).

Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran's tinea pedis, tinea cruris, and seborrheic 
dermatitis is evaluated as 10 percent disabling under 
Diagnostic Code 7806.  The issue is whether a higher rating 
is warranted.  

Initially, the Board notes that in October 2002, the matter 
was remanded to the AOJ for a VA examination.  In the 
November 2003 remand, the Board noted the prior VA 
examination was inadequate and the AOJ was requested to 
schedule the veteran for another VA examination.  The remand 
instructions specifically states that the "claims folder 
should be made available to the examiner prior to the 
examination."  The July 2004 VA examination report 
specifically notes that the claims file was not available.  
The evidence of record, to include the July 2004 VA 
examination report, is adequate for determining the degree of 
impairment, and in light of the fact that the case has been 
on appeal since 1998 and given the nature of the record, the 
Board is resolving the benefit of the doubt in favor of the 
veteran and finds a 30 percent evaluation is warranted under 
Diagnostic Code 7806.  

In regard to the new criteria, the July 2004 VA examination 
notes 18 to 20 percent of the entire body was affected and in 
October 2005, the veteran's private doctor estimated 10 
percent for body rashes, 9 percent for the head, neck, and 
anterior chest, 5-9 percent for the perineal area and some 
small unidentified percentage for the toes.  Based on the 
observations of both of the examiners, the Board discerns 
that the percentage of the entire body affected approximates 
between 20 to 40 percent.  As for the old criteria, the July 
2004 VA examination notes symptoms to include pruritus, 
scaling, and erythema, and constant itching was noted.  The 
Board finds that a 30 percent evaluation most accurately 
reflects the degree of disability under the old and new 
criteria.  

A higher evaluation is not warranted under the old or new 
criteria.  There is no evidence of extensive exfoliation or 
crusting and systemic or nervous manifestations or 
exceptionally repugnant disfigurement.  No disfigurement was 
specifically noted on VA examination in February 2003 or in 
July 2004, and no systemic therapy was noted.  The February 
2003 VA examination report notes no scars.  In addition, the 
evidence shows that the percentage of the entire body 
affected does not exceed 40 percent, and less than 40 percent 
of exposed areas affected.  While the private examiner noted 
dermatitis on his "entire head and neck," the actual 
percentage of the head and neck reported was 9 percent.  This 
is consistent with the July 2004 findings.  

The veteran is competent to report his symptoms and that he 
is worse.  The Board finds the competent medical opinions to 
the effect that there is no disfigurement and that it covers 
less than 40 percent of the body and exposed area affected to 
be more probative of the degree of impairment.  

In summary, the record establishes that the veteran has 
constant itching and that the total area of involvement may 
be 20 percent.  (The Board shall not remand for the examiner 
to be clearer regarding a finding of 18-20 percent.)  This 
evidence warrants a 30 percent evaluation under the old and 
new criteria.  However, there is no evidence of ulceration or 
extensive exfoliation or crusting and systemic or nervous 
manifestations, or that tinea pedis, tinea cruris, and 
seborrheic dermatitis has been exceptionally repugnant.  
Furthermore, it does not cover more than 40 percent of the 
entire body or more than 40 percent of the exposed areas 
affected or constant or near-constant systemic therapy during 
the past (or any) 12-month period.  The Board accepts that 
the condition may be the subject of exacerbation and 
remission.  There is, however, no reliable evidence that 
would warrant an evaluation in excess of 30 percent.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
In this case, the Board finds no other provision upon which 
to assign a higher rating.

Lastly, the Board finds that the evidence does not show that 
this case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  







ORDER

A 30 percent evaluation for tinea pedis, tinea cruris, and 
seborrheic dermatitis, is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


